Citation Nr: 0121864	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran retired in June 1968 after more than 27 years of 
active duty service.  He died on October [redacted], 1991.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On August 31, 1999, the Board issued a decision which found 
that new and material evidence had been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  However, the Board's August 1999 
decision then went on to deny entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) by the Secretary of Veterans 
Affairs and the appellant, issued an Order dated December 20, 
2000, which vacated that part of the Board's decision which 
denied entitlement to service connection for the cause of the 
veteran's death.


REMAND

The Joint Motion (upon which the Court's December 20, 2000, 
Order was based) set forth as its basis for requesting the 
Court to remand the case the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This newly enacted legislation sets 
forth notice and assistance provisions for VA to follow with 
regard to claims.  In view of the Court's Order, review of 
the record to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is necessary.  In particular, the 
Board notes that the appellant should be given the 
opportunity to submit statements from private physicians that 
have reportedly suggested to the appellant that there was a 
relationship between the veteran's death and his exposure to 
asbestos during service.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be given the 
opportunity to submit statements from 
physicians that have reportedly suggested 
to the appellant a relationship between 
the veteran's death and his exposure to 
asbestos during service.

2.  The RO should give consideration to 
whether a VA physician should review the 
veteran's claims file and offer an 
opinion as to whether it is at least as 
likely or not that the veteran's death 
was related to his military service, 
including exposure to asbestos during 
service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the appellant's claim 
can be granted.  The RO should furnish 
the appellant with an appropriate 
supplemental statement of the case and 
afford her an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to comply with the Court's 
Order and ensure compliance with applicable laws and 
regulations, including the Veterans Claims Assistance Act of 
2000.  

The appellant is free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




